USCA4 Appeal: 21-4437      Doc: 41         Filed: 09/20/2022     Pg: 1 of 14




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4437


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTHONY TOMMY FOSTER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cr-00249-RJC-DCK-1)


        Submitted: August 9, 2022                                   Decided: September 20, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Andrea E. Gambino, LAW OFFICES OF ANDREA E. GAMBINO, Chicago,
        Illinois, for Appellant. Dena J. King, United States Attorney, Elizabeth M. Greenough,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4437      Doc: 41         Filed: 09/20/2022     Pg: 2 of 14




        PER CURIAM:

               Following a jury trial, Anthony Tommy Foster was convicted of conspiracy to

        distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

        (b)(1)(A), 846 (Count 1), and possession with intent to distribute five kilograms or more

        of cocaine, and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), 18

        U.S.C. § 2 (Count 2). The district court determined that Foster qualified for sentencing as

        a career offender and sentenced him to concurrent 25-year terms of imprisonment. 1 On

        appeal, Foster contends that the district court erred in admitting excerpts of a video

        recording of Foster and his codefendants in the police station interview room and allowing

        the jury to use a Government-prepared transcript of the recording, denying his Fed. R.

        Crim. P. 29 motion, failing to give a missing witness instruction, and imposing a

        substantively unreasonable sentence. We affirm.

               The evidence presented at trial showed that Colombiano, a broker in Mexico,

        contacted a confidential informant (“CI”) in North Carolina, looking for a cocaine source

        in the United States for a customer in Chicago who wanted between 20 and 40 kilograms

        of cocaine and possibly more than 100 kilograms. Working under the direction of law

        enforcement, the CI agreed to supply the cocaine at $25,000 per kilogram but requested

        that the first transaction occur in North Carolina. A person later identified as Reynaldo

        Padilla called the CI from a Chicago telephone number to make arrangements.


               1
                Foster was subject to enhanced sentencing pursuant to 21 U.S.C. §§ 841(a)(1),
        851, based on his prior federal conviction for possession with intent to distribute cocaine
        base.

                                                    2
USCA4 Appeal: 21-4437       Doc: 41          Filed: 09/20/2022   Pg: 3 of 14




        Colombiano told the CI that Padilla would purchase 20 kilograms of cocaine for $500,000

        and that the CI should “front” Padilla another 4 kilograms. While the original plan had

        been for 40 kilograms, the amount was reduced for logistical reasons, with an eye toward

        a later sale of additional cocaine if all went well.

               On June 29, 2020, Reynaldo Padilla and Alejandro Padilla (“the Padillas”) arrived

        at a Hilton Garden Inn in Gastonia, North Carolina, to meet the CI and an undercover

        officer. The Padillas, who were from Chicago, were driving a dark Buick Encore with

        Illinois license plates. Reynaldo showed the CI and the undercover officer a photograph

        on his cell phone of packages of vacuum-sealed money and said that the man with the

        money was nearby, assuring the undercover officer that he trusted the man and had been

        doing business with him “for a while.” (J.A. 139). Reynaldo explained that there were six

        bundles of $70,000, and one bundle of $80,000—totaling $500,000. The Padillas then

        drove to retrieve the money.

               A short time later, the Padillas arrived at a nearby Hampton Inn where Foster—also

        from the Chicago area—was waiting. He carried a duffel bag of money directly to the back

        of the Encore, placed the duffel bag in the back of the Encore, and the Padillas drove away.

        Returning to the Hilton Garden Inn, the Padillas gave the duffel bag of money to the

        undercover officer in exchange for the cocaine. All three men were arrested shortly

        thereafter.

               Following their arrests, the Padillas and Foster were transported to the Gaston

        County Police Department for questioning. Afterwards, all three men were moved to a

        single interview room to await transfer to the Gaston County jail. There was an audio and

                                                       3
USCA4 Appeal: 21-4437       Doc: 41          Filed: 09/20/2022      Pg: 4 of 14




        video recording device in the room that recorded the men whispering to each other and

        talking behind their hands or with their shirts covering their mouths, and Foster writing

        notes on scraps of paper that he showed to his codefendants before putting them in his

        mouth and chewing them and later spitting into a wastepaper basket. The parties stipulated

        that the video recordings were authentic and admissible copies of the original recordings.

               On appeal, Foster argues that the district court erred in admitting an 18-minute video

        of excerpts from the original 2-hour recording of Foster and the Padillas and allowing the

        use of a transcript prepared by Ubaldo D. Rios, who was a Special Agent with the United

        States Department of Homeland Security and the case agent for the investigation. We

        generally “review a district court’s evidentiary rulings for abuse of discretion,” United

        States v. Webb, 965 F.3d 262, 266 (4th Cir. 2020), but when a defendant fails to preserve

        the issue for appeal, we review for plain error, United States v. Moore, 810 F.3d 932, 939

        (4th Cir. 2016).

               Because we conclude that Foster failed to preserve a challenge to the abridged video,

        we review his claim for plain error. Under this standard, we “will correct an unpreserved

        error if (1) an error was made (2) the error is plain; (3) the error affects substantial rights;

        and (4) the error seriously affects the fairness, integrity, or public reputation of judicial

        proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal

        quotation marks omitted).

               Foster claims that the district court erred in admitting the abridged video because it

        was incomplete. However, he does not challenge its authenticity, he stipulated to the



                                                       4
USCA4 Appeal: 21-4437       Doc: 41         Filed: 09/20/2022       Pg: 5 of 14




        admissibility of the complete video, which was admitted at trial, and Foster was free to

        publish the full recording to the jury but did not do so.

               Although he asserts that the video was introduced in violation of Rules 401, 402,

        and 403 of the Federal Rules of Evidence, Foster offers no explanation or argument to

        support his claim. “A party waives an argument by failing to present it in its opening brief

        or by failing to develop its argument—even if its brief takes a passing shot at the issue.”

        Grayson O Co. v. Agadir Int'l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (cleaned up).

        Therefore, we consider Foster’s argument as to Rules 401, 402, and 403 to be waived. In

        any event, we conclude that the introduction of the video was consistent with these rules.

               Foster also argues that the abridged video was admitted in violation of Fed. R. Evid.

        404(b). Rule “404(b)(1) prohibits evidence of a crime, wrong, or other act from being used

        to prove a person’s character in order to show that on a particular occasion the person acted

        in accordance with the character.” Webb, 965 F.3d at 266 (internal quotation marks

        omitted). “But Rule 404(b) does not affect the admission of evidence that is intrinsic to

        the alleged crime.” Id. (internal quotation marks omitted). “Instead, the rule is only

        applicable when the challenged evidence is extrinsic, that is, separate from or unrelated to

        the charged offense.” United States v. Brizuela, 962 F.3d 784, 793 (4th Cir. 2020) (internal

        quotation marks omitted). “In contrast, acts that are a part of, or intrinsic to, the alleged

        crime do not fall under Rule 404(b)’s limitations on admissible evidence.” Id. (internal

        quotation marks omitted). “Evidence of other bad acts is intrinsic if, among other things,

        it involves the same series of transactions as the charged offense, or if it is necessary to

        complete the story of the crime on trial.” Webb, 965 F.3d at 266 (cleaned up). The

                                                      5
USCA4 Appeal: 21-4437      Doc: 41          Filed: 09/20/2022     Pg: 6 of 14




        recording in this case, which depicts Foster interacting with his codefendants shortly after

        they were all arrested, is not evidence of prior bad acts but, rather, completes the story of

        the charged conspiracy. Introduction of the video did not violate Rule 404(b).

               Foster also claims for first time on appeal that the recording violated his Fifth

        Amendment protection against self-incrimination.         Because it only proscribes self-

        incrimination that is compelled by official coercion, the Fifth Amendment does not

        preclude voluntary admissions made spontaneously or in response to questions put forth

        by the Government. See United States v. Washington, 431 U.S. 181, 186-88 (1977). The

        statements Foster made in the interview room were not in response to police interrogation

        but were freely given to his codefendants. Thus, the admission of the statements did not

        violate Foster’s protection against self-incrimination. See United States v. Swift, 623 F.3d

        618, 623 (8th Cir. 2010) (holding that leaving codefendants alone in interrogation room

        equipped with video and audio monitoring equipment not “functional equivalent” of police

        interrogation). We conclude that the district court did not err, plainly or otherwise, in

        admitting the abridged video.

               With regard to Foster’s challenge to the transcript, Foster argues that the court erred

        in allowing the jury to use the transcripts because there was no sound basis for the

        identification of the speakers. 2 Specifically, Foster argued that Agent Rios, who prepared

        the transcript, had no contact with Foster and only had one brief telephone conversation



               2
                 Foster preserved this issue by filing in the district court a motion in limine
        challenging the publication of the transcript, and objecting to the transcript at trial.

                                                      6
USCA4 Appeal: 21-4437       Doc: 41         Filed: 09/20/2022      Pg: 7 of 14




        with one of the Padillas and, therefore, his voice identification in the transcript was

        unreliable.

                “Whether to allow the use of transcripts to aid in the presentation of tape recorded

        evidence is within the district court’s sound discretion.” United States v. Collazo, 732 F.

        2d 1200, 1203 (4th Cir. 1984). Foster’s claim that Agent Rios only spoke with one of the

        Padillas and never spoke with Foster is inconsistent with Agent Rios’ uncontradicted trial

        testimony that he had personally spoken with each of the men and had listened to

        Reynaldo’s conversations with the CI. Second, the court gave cautionary instructions to

        the jury, both when the transcript was initially presented and again when the court charged

        the jury prior to deliberations, that the recording was the evidence and the transcript was a

        representation of who was speaking and what was said, but that the jury must decide

        whether the transcript was accurate and to disregard the transcript to the extent that the jury

        found it to be incorrect or inaccurate. Thus, through the instructions, “the jury was made

        aware that the transcripts offered only the government’s interpretations of what the [video]

        contained,” and the “repeated cautionary instructions cured any prejudice that might have

        resulted from discrepancies between [video] and transcript.” Id. Accordingly, the district

        court did not abuse its discretion by allowing publication of the transcript as an aid to the

        jury.

                Citing Fed. R. Crim. P. 29(a), Foster filed a motion for judgment of acquittal the

        day after the jury returned its guilty verdict. The district court denied the motion, noting

        that it was untimely because Rule 29(a) requires the defendant to file such a motion before

        the case is submitted to the jury. Alternatively, the court stated that, even if it was treated

                                                      7
USCA4 Appeal: 21-4437       Doc: 41         Filed: 09/20/2022     Pg: 8 of 14




        as filed under Fed. R. Civ. P. 29(c), the motion would fail because the evidence was

        sufficient to support the jury’s verdict on each count.

               Foster contends that the district court erroneously dismissed his post-verdict motion

        for judgment of acquittal as an untimely Fed. R. Crim. P. 29(a) motion and that the court

        further erred in summarily concluding that, even if the motion were construed as a Rule

        29(c) motion, the evidence was sufficient to support his convictions. We need not consider

        whether the court properly denied the motion as untimely under Rule 29(a) because we

        conclude that the court properly determined that, even construed as a Rule 29(c) motion,

        Foster’s motion did not entitle him to relief.

               We review de novo the denial of a Rule 29(c) motion for judgment of acquittal after

        a guilty verdict. United States v. Young, 916 F.3d 368, 384 (4th Cir. 2019). In assessing

        the sufficiency of the evidence, we determine whether there is substantial evidence to

        support the verdict when viewed in the light most favorable to the Government. Id.

        Substantial evidence is “evidence that a reasonable finder of fact could accept as adequate

        and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable doubt.”

        Id. (internal quotation marks omitted). “A defendant who brings a sufficiency challenge

        bears a heavy burden, as appellate reversal on grounds of insufficient evidence is confined

        to cases where the prosecution’s failure is clear.” United States v. Savage, 885 F.3d 212,

        219 (4th Cir. 2018).

               Foster argues that the evidence was insufficient to show that he intended to join the

        conspiracy to distribute cocaine (Count 1) or aid and abet the possession with intent to

        distribute cocaine (Count 2). To secure a conspiracy conviction under 21 U.S.C. §§ 841,

                                                         8
USCA4 Appeal: 21-4437      Doc: 41          Filed: 09/20/2022     Pg: 9 of 14




        846, the Government was required to prove beyond a reasonable doubt: “(1) an agreement

        to distribute . . . [cocaine] existed between two or more persons; (2) [Foster] knew of the

        conspiracy; and (3) [Foster] knowingly and voluntarily became a part of this conspiracy.”

        United States v. Ath, 951 F.3d 179, 185 (4th Cir. 2020) (internal quotation marks omitted).

        “Such an agreement need not be formal and may instead be a tacit or mutual understanding

        between the defendant and his accomplice[s].” United States v. Gomez-Jimenez, 750 F.3d

        370, 378 (4th Cir. 2014) (internal quotation marks omitted). A conspiracy is often

        “clandestine and covert,” and is generally proven through circumstantial evidence. United

        States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc). “[O]ne may be a member of

        a conspiracy without knowing its full scope, or all its members, and without taking part in

        the full range of its activities or over the whole period of its existence.” United States v.

        Allen, 716 F.3d 98, 103 (4th Cir. 2013) (internal quotation marks omitted). Thus, “once a

        conspiracy has been proved, the evidence need only establish a slight connection between

        any given defendant and the conspiracy to support conviction.” Id. (cleaned up).

               As for the substantive drug count, to prove possession with intent to distribute

        cocaine, in violation of 21 U.S.C. § 841(a)(1), the Government was required to show “that

        a defendant (1) possessed a controlled substance; (2) knew of the possession; and

        (3) intended to distribute the controlled substance.” Ath, 951 F.3d at 188. Foster was

        charged with aiding and abetting the § 841(a)(1) offense. “Aiding and abetting is not a

        standalone criminal offense—rather, it simply describes the way in which a defendant’s

        conduct . . . violat[ed] . . . a particular law.” United States v. Ali, 991 F.3d 561, 574 (4th

        Cir.) (internal quotation marks omitted), cert. denied, 142 S. Ct. 486 (2021). “The same

                                                      9
USCA4 Appeal: 21-4437      Doc: 41         Filed: 09/20/2022      Pg: 10 of 14




        evidence establishing a defendant’s participation in a conspiracy may support a conclusion

        that a defendant participated in the principal’s unlawful intent to possess and distribute

        drugs, thereby proving guilt of aiding and abetting as well.” Burgos, 94 F.3d at 873.

               Viewed in the light most favorable to the Government, we conclude that the

        evidence supports the jury’s verdict that Foster was guilty of both conspiracy to distribute

        cocaine and aiding and abetting possession of cocaine with intent to distribute. Foster

        suggests that the transaction was a single buyer-seller transaction rather than a conspiracy.

        However, the underlying offense involved 24 kilograms of cocaine, and evidence of a

        buyer-seller relationship, coupled with a “substantial quantity of drugs,” is sufficient to

        establish a conspiracy. United States v. Yearwood, 518 F.3d 220, 226 (4th Cir. 2008).

        Furthermore, “any agreement made in addition to or beyond the bare buy-sell transaction

        may be taken to infer a joint enterprise between the parties beyond the simple distribution

        transaction and thereby support a finding of conspiracy.” United States v. Edmonds, 679

        F.3d 169, 174 (4th Cir.), vacated on other grounds, 568 U.S. 803 (2012). Here, the

        arrangement included the fronting of 4 kilograms of cocaine and plans to purchase an

        additional 20 kilograms of cocaine, and potentially much more. Thus, we conclude that

        the evidence supported the finding that a conspiracy existed.

               Other proof of a conspiracy abounds in the record. For instance, when the Padillas

        pulled up at the Hampton Inn, they did not get out of their vehicle. Foster walked directly

        to the back of the vehicle, the hatchback opened, he placed a duffel bag inside, and the

        Padillas drove away. That duffel bag contained $498,501 in cash—$1499 less than the

        $500,000 that Colombiano had agreed to pay for the 20 kilograms of cocaine. Foster had

                                                     10
USCA4 Appeal: 21-4437      Doc: 41          Filed: 09/20/2022     Pg: 11 of 14




        a total of $1450 in large bills on his person when he was arrested—almost the exact sum

        of money missing from the $500,000 that the Padillas were supposed to deliver to the CI.

        From these facts, the jury could reasonably infer that Foster had taken the $1450 from the

        $500,000 that the Padillas were supposed to pay the CI, and hence, that he was aware that

        the duffel bag contained a large sum of cash. And in the police station interview room a

        short time later, Foster spoke to the Padillas in hushed tones, whispering to them not to

        “say shit,” and writing notes that he showed to Reynaldo before putting them in his mouth

        and later spitting into a wastepaper basket. The jury could reasonably infer from these

        interactions that Foster was a knowing participant in the conspiracy. Taken together, we

        conclude that this evidence was sufficient to support a finding that Foster knew of the

        conspiracy and voluntarily joined it, and therefore was guilty of conspiracy. Moreover, the

        evidence that supports Foster’s conspiracy conviction also supports his conviction for

        aiding and abetting possession with intent to distribute cocaine.

               Foster next contends that the district court erred in failing to give a missing witness

        instruction concerning the Padillas, neither of whom were called to testify for the

        Government. Because Foster neither requested nor objected to the court’s failure to sua

        sponte give such an instruction, we review this claim only for plain error. United States v.

        Alvarado, 816 F.3d 242, 248 (4th Cir. 2016). A missing witness instruction is only

        appropriate if a witness is unavailable to a party because the other “party has it peculiarly

        within his or her power to produce [the] witnesses.” United States v. Brooks, 928 F.2d

        1403, 1412 (4th Cir. 1991) (cleaned up). On the facts of this case, we conclude that the



                                                     11
USCA4 Appeal: 21-4437      Doc: 41         Filed: 09/20/2022     Pg: 12 of 14




        district court did not plainly err in declining to sua sponte issue a missing witness

        instruction.

               Finally, Foster argues that the district court imposed a substantively unreasonable

        sentence because it was greater than necessary to meet the goals of sentencing. We review

        a criminal sentence for reasonableness “under a deferential abuse-of-discretion standard.”

        Gall v. United States, 552 U.S. 38, 41 (2007). This review requires consideration of both

        the procedural and substantive reasonableness of the sentence. Id. at 51. In evaluating

        procedural reasonableness, we consider whether the district court properly calculated the

        defendant’s Guidelines range, analyzed the 18 U.S.C. § 3553(a) factors, considered the

        parties’ arguments, and sufficiently explained the selected sentence. Id.

               Finding Foster’s sentence procedurally reasonable, 3 see United States v. Provance,

        944 F.3d 213, 218 (4th Cir. 2019), we turn to Foster’s challenge to the substantive

        reasonableness of his sentence. To be substantively reasonable, a sentence must be

        “sufficient, but not greater than necessary,” to satisfy the goals of sentencing. 18 U.S.C.

        § 3553(a). “Any sentence that is within or below a properly calculated Guidelines range

        is presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

        “Such a presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” Id.



               3
                Foster’s Guidelines range was driven by his career offender designation rather than
        by the lower Guidelines range calculated under Chapters 2 and 3 of the Sentencing
        Guidelines. Therefore, any potential error in calculating his Guidelines range under
        Chapters 2 and 3 is harmless. See United States v. Mills, 917 F.3d 324, 330 (4th Cir. 2019).

                                                    12
USCA4 Appeal: 21-4437      Doc: 41          Filed: 09/20/2022     Pg: 13 of 14




               After considering the information in the presentence report, the trial evidence, the

        parties’ arguments, Foster’s allocution, the character testimony of his relatives, Foster’s

        respectful demeanor towards the court, Foster’s role in the conspiracy and the large amount

        of drugs and money in the offense, and Foster’s extensive criminal history, the court

        imposed concurrent 25-year prison terms, a variance 5 years below the low end of the

        advisory Guidelines range of 360-months-to-life-imprisonment. The court explained that

        Foster’s criminal history and role in the offense justified a within-Guidelines sentence, but

        in light of Foster’s age (46), a 25-year term was sufficient but not greater than necessary to

        accomplish the 18 U.S.C. § 3553(a) sentencing goals.

               Foster asserts that the lack of evidence against him renders his sentence

        substantively unreasonable. This, however, is effectively a rehashing of Foster’s argument

        regarding the sufficiency of the evidence, which we have already rejected.

               Foster also argues that his sentence is disproportionate to those imposed on the

        Padillas. The stated goal of 18 U.S.C. § 3553(a)(6) is “to eliminate unwarranted sentencing

        disparity nationwide,” not disparity between codefendants. United States v. Withers, 100

        F.3d 1142, 1149 (4th Cir. 1996). “The Guidelines’ goal of national sentencing uniformity

        is not aimed only at the particular criminal conduct that co-conspirators may share, but also

        addresses other factors that often vary between co-conspirators like acceptance of

        responsibility and assistance to the government.” Id. “A district court is not required to

        consider the sentences of codefendants, and it is well settled that codefendants and even

        coconspirators may be sentenced differently for the same offense.” United States v. Pierce,

        409 F.3d 228, 235 (4th Cir. 2005) (citations omitted). Here, the district court expressly

                                                     13
USCA4 Appeal: 21-4437       Doc: 41       Filed: 09/20/2022     Pg: 14 of 14




        rejected Foster’s argument regarding unwarranted sentencing disparity with Reynaldo

        Padilla, emphasizing that the two were not similarly situated. On this record, we conclude

        that Foster has failed to rebut the presumption of reasonableness accorded his downward

        variant sentence.

               For all of these reasons, we affirm the criminal judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                   14